Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/21/2020.  
Claims 1-10 are pending and are presented for examination.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species. 
Species I:	[0050] FIG. 7 is a cross sectional view of a motor including the bearing assembly of the first embodiment of the invention. 
Species II: 	[0051] FIG. 8 is a perspective view of a bearing assembly for a motor according to a second embodiment of the invention and [0052] FIG. 9 is a perspective view of a bearing assembly for a motor according to a third embodiment of the invention. 
Species III: 	 [0053] FIG. 10 is a perspective view of a bearing assembly for a motor according to a fourth embodiment of the invention. 
Species IV: 	 [0054] FIG. 11 is a perspective view of a bearing assembly for a motor according to a fifth embodiment of the invention. 
Species V: 	 [0055] FIG. 12 is a perspective view of a bearing assembly for a motor according to a sixth embodiment of the invention. 
Species VI: 	 [0056] FIG. 13 is a perspective view of a bearing assembly for a motor according to a seventh embodiment of the invention. 
Species VII: 	 [0057] FIG. 14 is a cross sectional view of an assembled motor including a bearing assembly according to an eighth embodiment of the invention. 
Species VIII: 	 [0058] FIG. 15 is perspective view of a bearing assembly for a motor according to a ninth embodiment of the invention.

Note that second and third embodiments are grouped together. 
[0051] FIG. 8 is a perspective view of a bearing assembly for a motor according to a second embodiment of the invention. 
[0052] FIG. 9 is a perspective view of a bearing assembly for a motor according to a third embodiment of the invention. 

The species are independent or distinct because each embodiment of the bearing assembly are distinct and incapable to structurally combined together.  If combined, the machine structure where the bearing assembly being installed must be re-designed.  
Compare the figures and associated specification.  Each embodiment is forming a distinct structure and incapable to structurally combined together. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, Claim 1 is generic. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072.  The examiner can normally be reached on 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834